Title: From Benjamin Franklin to Samuel Cooper, 26 December 1783
From: Franklin, Benjamin
To: Cooper, Samuel


          
            Dear Sir,
            Passy, Dec. 26. 1783.
          
          I have received your Favour of the 16th October, and am much oblig’d by the Intelligence it contains.— I am happy to hear that your Government has agreed to furnish Congress with the Means of discharging the National Debt. The Obstruction that Measure met with in some of the States, has had very mischievous Effects on this side the Water; it discourag’d the Loan going on in Holland, and thereby occasion’d a Protest of some of Mr Morris’s Bills. Nothing can recover our Credit in Europe & our Reputation in its Courts, but an immediate Proof of our Honesty & Prudence by a general Provision in all the States for the punctual Payment of the Interest & the final regular Discharge of the Principal. I hope we shall never deserve, nor any longer appear likely to deserve the Reproof given to an Enthusiastical Knave in Pennsylvania, who being call’d upon for an old Debt, said to his Creditor, Thou must have a little more Patience: I am not able yet to pay thee. Give me then your Bond, says the Creditor, & pay me Interest. No, I cannot do that; I cannot in Conscience either receive or pay Interest, it is against my Principle. You have then the Conscience of a Rogue, says the Creditor: you tell me it is against your Principle to pay Interest;

and it being against your Interest to pay the Principal, I perceive you do not intend to pay me either one or t’other—
          My young Friend, your Grandson, must have had a long Passage, since he was not arrived when you wrote; indeed all the Vessels that left Europe for America about the time he did, have had long Passages, which makes me less uneasy on his Account. I hope he is in your Arms long before this time. His Father never made any Provision here for his Return, that I have heard of; and therefore I have drawn on you for the Ballance of the Account, as you directed. I wrote you a too long Letter some time since, respecting Mr A.’s Calumnies, of which perhaps it was not necessary to take so much Notice.
          The Government in England is again disordered. The Lords have rejected the Ministry’s Favourite Bill for demolishing the Power of the India Company: the Commons have resented it by some angry Resolutions. And it is just now reported here that the Ministers are dismiss’d and the Parliament dissolv’d. Of this we have yet no certain Advice, but expect it hourly.—
          
          There are Hopes that the War against the Turks will blow over; the rather, as all Flames are apt to spread, & the late belligerent Powers have all need of a continu’d Peace: This however is not certain, and it behoves us to preserve with Care our Friends and our Credit abroad, & our Union at home, as we know not how soon we may have occasion for all of them.
          With great and sincere Esteem, I am ever, my dear Friend, Yours most affectionately
          
            B. Franklin
            Revd Dr Cooper.
          
        